Citation Nr: 0502669	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The appellant served from April 1992 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO continued a 
previous denial of service connection for residuals of a left 
knee injury.  

The current appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In October 2003, the Board remanded the claim to the RO for 
further evidentiary development.  Specifically, the Board 
asked the RO to obtain records of treatment that the 
appellant had received at the David Wade Correctional Center 
in Homer, Louisiana.  

Pursuant to the Board's remand, the AMC, in a February 2004 
letter, asked the appellant to complete the enclosed VA 
Form 21-4142, Authorization For Release Of Information 
(Form 21-4142), so that the records of left knee treatment 
that he had received at the David Wade Correctional Center in 
Homer, Louisiana could be procured and associated with his 
claims folder.  Also in the February 2004 letter, the AMC 
informed the appellant of his opportunity to submit 
additional information relevant to his claim.  

In response, in June 2004, the appellant submitted two 
Form 21-4142s with regard to left knee treatment that he had 
received at the David Wade Correctional Center in Homer, 
Louisiana since January 1997 and at LSU-Monroe (E.A. Conway 
Hospital) in Monroe, Louisiana between January 2003 and April 
2004.  A review of the claims folder indicates, however, that 
the AMC did not make any attempt to obtain copies of these 
treatment records.  

Also in June 2004, the appellant submitted a statement in 
which he cited left knee treatment at the Fort Lee Tri-Care 
Clinic following a July 1992 injury to this joint.  Further 
review of the claims folder indicates that, previously in 
April 2001, the appellant had submitted a Form 21-4142 which 
noted left knee treatment at this medical facility between 
July and September 1992.  Significantly, however, no attempt 
has been made to procure any available treatment records 
directly from this medical facility.  Further, the appellant 
indicated in his original application for benefits that the 
National Guard unit to which he was assigned was the 890th 
Engineer Battalion, in Gulfport, Mississippi.  It appears, 
however, that most attempts to obtain National Guard records 
were directed toward the Louisiana, National Guard.  Inquiry 
to the Mississippi National Guard should be made.  

Also in the Form 21-4142 submitted in April 2001, the 
appellant indicated that he had received left knee treatment 
between 1992 and 1995 at the VA Hospital in New Orleans, 
Louisiana.  Importantly, however, no attempt has been made to 
obtain any available treatment records from this medical 
facility.  

In a statement dated in December 2004, the appellant's 
representative cited the AMC's failure to obtain the 
pertinent treatment records.  Consequently, it was requested 
that the Board remand the current appeal once again so that 
these documents could be procured and associated with his 
file.  The Board agrees.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Using the appropriate release forms, 
the RO should obtain the complete 
clinical records with regard to left knee 
treatment received by the appellant at 
the David Wade Correctional Center in 
Homer, Louisiana since January 1997 and 
at LSU-Monroe (E.A. Conway Hospital) in 
Monroe, Louisiana between January 2003 
and April 2004.  The Board is also 
interested in records of left knee 
treatment that the appellant received at 
the Fort Lee Tri-Care Clinic in Fort Lee, 
Virginia between July and September 1992.  
All such available records should be 
associated with the claims folder.  In 
this regard, inquiry to that facility, as 
well as to the Mississippi National Guard 
should be made for any medical records it 
may have from the appellant's association 
with the 890th Engineer Battalion, 
Gulfport, MS in 1992.  

2.  If the service medical records in 
question are not located, develop this 
case according to applicable criteria 
pertaining to disposition of cases where 
service medical records are lost.  This 
includes notifying the appellant that he 
can submit alternate evidence, including, 
but not limited to, statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examination reports

3.  The RO should also procure copies of 
all records of left knee treatment that 
the appellant has received at the VA 
Medical Center in New Orleans, Louisiana 
between 1992 and 1995.  All available 
reports not previously obtained should be 
associated with the appellant's claims 
folder.  

4.  The RO should then re-adjudicate the 
issue on appeal.  If the decision remains 
in any way adverse to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



